     Case 2:18-cv-02487-DLR-CDB Document 66 Filed 07/07/20 Page 1 of 2



 1
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9    Jean Carlo Macias Acosta,                          No. CV-18-02487-PHX-DLR (CDB)
10                  Plaintiff,                           ORDER
11    v.
12    Unknown Fitzgibbon,
13                  Defendant.
14
15
16          The Court has reviewed Plaintiff’s motion for leave to amend (Doc. 33) and

17   proposed amended complaint (Doc. 34), Defendant’s response in opposition (Doc. 36),
18   Magistrate Judge Camille Bibles’ report and recommendation (“R&R) recommending that

19   the Court deny the motion (Doc. 39), and Plaintiff’s objections thereto (Doc. 42).

20   Magistrate Judge Bibles concluded that Plaintiff’s proposed amendment is futile because
21   he seeks to sue Defendant in his official capacity for retrospective declaratory relief and
22   monetary damages, but state officials acting in their official capacities may only be sued

23   under § 1983 for prospective injunctive relief. In his objections to the R&R, Plaintiff insists

24   that he is seeking prospective injunctive relief, but his assertions are not consistent with

25   the proposed amended complaint he submitted to the Court. Rather, the proposed amended

26   complaint seeks only retrospective declaratory relief and monetary damages. Accordingly,
27   the Court finds Magistrate Judge Bibles’ R&R well-taken.
28          IT IS ORDERED that the R&R (Doc. 39) is adopted, Plaintiff’s objections (Doc.
     Case 2:18-cv-02487-DLR-CDB Document 66 Filed 07/07/20 Page 2 of 2



 1   42) are overruled, and Plaintiff’s motion for leave to amend (Doc. 33) is denied for the
 2   reasons stated in the R&R.
 3         Dated this 6th day of July, 2020.
 4
 5
 6
 7
                                                 Douglas L. Rayes
 8                                               United States District Judge
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                               -2-
